Exhibit 10.26

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
EXEMPTION FROM REGISTRATION UNDER THE FOREGOING LAWS.

 

SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON MARCH 22, 2009 (THE “EXPIRATION DATE”).

 

No.      

 

AEROGEN, INC

 

WARRANT TO PURCHASE [insert number] SHARES OF
COMMON STOCK, PAR VALUE $0.001 PER SHARE

 

FOR VALUE RECEIVED, [insert holder’s name] (“Warrantholder”), is entitled to
purchase, subject to the provisions of this Warrant, from AEROGEN, INC. a
Delaware corporation (“Corporation”), at any time not later than 5:00 P.M.,
Eastern time, on the Expiration Date (as defined above), at an exercise price
per share equal to $3.25 (the exercise price in effect being herein called the
“Warrant Price”), [insert number] shares (“Warrant Shares”) of the Corporation’s
Common Stock, par value $0.001 per share (“Common Stock”).  The number of
Warrant Shares purchasable upon exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time as described herein.  This
Warrant has been issued pursuant to a certain Purchase Agreement, dated as of
March 11, 2004, by and among the Corporation, Xmark Fund, L.P., Xmark Fund,
Ltd., and the other Investors signatory thereto (the “Purchase Agreement”).  All
capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Purchase Agreement.

 

Section 1.                                            Registration.  The
Corporation shall maintain books for the transfer and registration of the
Warrant.  Upon the initial issuance of this Warrant, the Corporation shall issue
and register the Warrant in the name of the Warrantholder.

 

Section 2.                                            Transfers.  As provided
herein, this Warrant may be transferred only pursuant to a registration
statement filed under the Securities Act of 1933, as amended (“Securities Act”),
or an exemption from such registration.  Subject to such restrictions, the
Corporation shall transfer this Warrant from time to time upon the books to be
maintained by the Corporation for that purpose, upon surrender thereof for
transfer properly endorsed or  accompanied by appropriate instructions for
transfer and such other documents as may be reasonably required by the
Corporation, including, if required by the Corporation, an opinion of its
counsel to the effect that such transfer is exempt from the registration
requirements of the Securities Act, to establish that such transfer is being
made in accordance with the terms hereof,

 

--------------------------------------------------------------------------------


 

and a new Warrant shall be issued to the transferee and the surrendered Warrant
shall be canceled by the Corporation.

 

Section 3.                                            Exercise of Warrant.

 

(a)                                  Subject to the provisions hereof, the
Warrantholder may exercise this Warrant in whole or in part at any time prior to
its expiration upon surrender of the Warrant, together with delivery of the duly
executed Warrant exercise form attached hereto as Appendix A (the “Exercise
Agreement”) and payment by cash, certified check or wire transfer of funds for
the aggregate Warrant Price for that number of Warrant Shares then being
purchased, to the Corporation during normal business hours on any business day
at the Corporation’s principal executive offices (or such other office or agency
of the Corporation as it may designate by notice to the holder hereof).  The
Warrant Shares so purchased shall be deemed to be issued to the holder hereof or
such holder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or
evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Corporation), the Warrant Price shall have been paid and the
completed Exercise Agreement shall have been delivered.  Certificates for the
Warrant Shares so purchased, representing the aggregate number of shares
specified in the Exercise Agreement, shall be delivered to the holder hereof
within a reasonable time, not exceeding three (3) business days, after this
Warrant shall have been so exercised.  The certificates so delivered shall be in
such denominations as may be requested by the holder hereof and shall be
registered in the name of such holder or such other name as shall be designated
by such holder.  If this Warrant shall have been exercised only in part, then,
unless this Warrant has expired, the Corporation shall, at its expense, at the
time of delivery of such certificates, deliver to the holder a new Warrant
representing the number of shares with respect to which this Warrant shall not
then have been exercised.  As used in this Agreement, “business day” means a
day, other than a Saturday or Sunday, on which banks in New York City are open
for the general transaction of business.

 

(b)                                 Notwithstanding anything herein to the
contrary, in no event shall the Warrantholder be entitled to exercise any
portion of this Warrant in excess of that portion of this Warrant upon exercise
of which the sum of (1) the number of shares of Common Stock beneficially owned
by the Warrantholder and its Affiliates (other than shares of Common Stock which
may be deemed beneficially owned through the ownership of the unexercised
portion of the Warrant or the unexercised or unconverted portion of any other
security of the Warrantholder subject to a limitation on conversion analogous to
the limitations contained herein) and (2) the number of shares of Common Stock
issuable upon the exercise of the portion of this Warrant with respect to which
the determination of this proviso is being made, would result in beneficial
ownership by the Warrantholder and its Affiliates of more than 4.99% of the then
outstanding shares of Common Stock. As used herein, the term “Affiliate” means
any person or entity that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person or entity, as such terms are used in and construed under Rule 144 under
the Securities Act.   For purposes of the proviso to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and
Regulations 13D-G thereunder, except as otherwise

 

--------------------------------------------------------------------------------


 

provided in clause (1) of such proviso.  The Warrantholder may waive the
limitations set forth herein by sixty-one (61) days written notice to the
Corporation.

 

(c)                                  Subject to Section 3(b), if after March 11,
2005, the Market Price of the Common Stock for each day during any ninety (90)
consecutive trading day period shall equal or exceed $7.00 per share, then,
within ten (10) Business Days after receipt of written notice to the
Warrantholder by the Corporation, which notice shall be delivered to the
Warrantholder within five (5) Business Days of the end of the relevant ninety
(90) consecutive trading day period, the Warrantholder shall exercise this
Warrant to the fullest extent then permitted in accordance with the terms hereof
(including in accordance with Section 19 below); provided, however, the
Warrantholder shall not be obligated to exercise this Warrant pursuant to this
Section 3(c) unless the Registration Statement covering the Warrant Shares has
been effective during the entirety of such entire 90-day period and thereafter
remains effective until all of the Warrant Shares issuable under this Warrant
have been sold by the Warrantholder.  For purposes of clarification, the Company
shall not be permitted to exercise its rights under this Section 3(c), and the
Warrantholder shall not be obligated to exercise this Warrant pursuant to this
Section 3(c), to the extent that this Warrant is not then exercisable by virtue
of the provisions of Section 3(b).

 

Section 4.                                            Compliance with the
Securities Act of 1933. The Corporation may cause the legend set forth on the
first page of this Warrant to be set forth on each Warrant or similar legend on
any security issued or issuable upon exercise of this Warrant, unless counsel
for the Corporation is of the opinion as to any such security that such legend
is unnecessary.

 

Section 5.                                            Payment of Taxes.  The
Corporation will pay any documentary stamp taxes attributable to the initial
issuance of Warrant Shares issuable upon the exercise of the Warrant; provided,
however, that the Corporation shall not be required to pay any tax or taxes
which may be payable in respect of any transfer involved in the issuance or
delivery of any certificates for Warrant Shares in a name other than that of the
registered holder of this Warrant in respect of which such shares are issued,
and in such case, the Corporation shall not be required to issue or deliver any
certificate for Warrant Shares or any Warrant until the person requesting the
same has paid to the Corporation the amount of such tax or has established to
the Corporation’s reasonable satisfaction that such tax has been paid.  The
holder shall be responsible for income taxes due under federal, state or other
law, if any such tax is due.

 

Section 6.                                            Mutilated or Missing
Warrants.  In case this Warrant shall be mutilated, lost, stolen, or destroyed,
the Corporation shall issue in exchange and substitution of and upon
cancellation of the mutilated Warrant, or in lieu of and substitution for the
Warrant lost, stolen or destroyed, a new Warrant of like tenor and for the
purchase of a like number of Warrant Shares, but only upon receipt of evidence
reasonably satisfactory to the Corporation of such loss, theft or destruction of
the Warrant, and with respect to a lost, stolen or destroyed Warrant, reasonable
indemnity or bond with respect thereto, if requested by the Corporation.

 

Section 7.                                            Reservation of Common
Stock.  The Corporation hereby represents and warrants that there have been
reserved, and the Corporation shall at all applicable times keep reserved until
issued (if necessary) as contemplated by this Section 7, out of the authorized
and

 

--------------------------------------------------------------------------------


 

unissued shares of Common Stock, sufficient shares to provide for the exercise
of the rights of purchase represented by this Warrant.  The Corporation agrees
that all Warrant Shares issued upon due exercise of the Warrant shall be, at the
time of delivery of the certificates for such Warrant Shares, duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock of the
Corporation.

 

Section 8.                                            Adjustments.  Subject and
pursuant to the provisions of this Section 8, the Warrant Price and number of
Warrant Shares subject to this Warrant shall be subject to adjustment from time
to time as set forth hereinafter.

 

(a)                                  If the Corporation shall, at any time or
from time to time while this Warrant is outstanding, pay a dividend or make a
distribution on its Common Stock in shares of Common Stock, subdivide its
outstanding shares of Common Stock into a greater number of shares or combine
its outstanding shares of Common Stock into a smaller number of shares or issue
by reclassification of its outstanding shares of Common Stock any shares of its
capital stock (including any such reclassification in connection with a
consolidation or merger in which the Corporation is the continuing corporation),
then the number of Warrant Shares purchasable upon exercise of the Warrant and
the Warrant Price in effect immediately prior to the date upon which such change
shall become effective, shall be adjusted by the Corporation so that the
Warrantholder thereafter exercising the Warrant shall be entitled to receive the
number of shares of Common Stock or other capital stock which the Warrantholder
would have received if the Warrant had been fully exercised immediately prior to
such event upon payment of a Warrant Price that has been adjusted to reflect a
fair allocation of the economics of such event to the Warrantholder.  Such
adjustments shall be made successively whenever any event listed above shall
occur.

 

(b)                                 If any capital reorganization,
reclassification of the capital stock of the Corporation, consolidation or
merger of the Corporation with another corporation in which the Corporation is
not the survivor, or sale, transfer or other disposition of all or substantially
all of the Corporation’s assets to another corporation shall be effected, then,
the Corporation shall use its best efforts to ensure that lawful and adequate
provision shall be made whereby each Warrantholder shall thereafter have the
right to purchase and receive upon the basis and upon the terms and conditions
herein specified and in lieu of the Warrant Shares immediately theretofore
issuable upon exercise of the Warrant, such shares of stock, securities or
assets as would have been issuable or payable with respect to or in exchange for
a number of Warrant Shares equal to the number of Warrant Shares immediately
theretofore issuable upon exercise of the Warrant, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of each Warrantholder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Warrant Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise thereof.  The Corporation shall not
effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Corporation) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such

 

--------------------------------------------------------------------------------


 

assets or other appropriate corporation or entity shall assume the obligation to
deliver to the holder of the Warrant, at the last address of such holder
appearing on the books of the Corporation, such shares of stock, securities or
assets as, in accordance with the foregoing provisions, such holder may be
entitled to purchase, and the other obligations under this Warrant.  The
provisions of this Section 8(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions.

 

(c)                                  In case the Corporation shall fix a payment
date for the making of a distribution to all holders of Common Stock (including
any such distribution made in connection with a consolidation or merger in which
the Corporation is the continuing corporation) of evidences of indebtedness or
assets (other than cash dividends or cash distributions payable out of
consolidated earnings or earned surplus or dividends or distributions referred
to in Section 8(a)), or subscription rights or warrants, the Warrant Price to be
in effect after such payment date shall be determined by multiplying the Warrant
Price in effect immediately prior to such payment date by a fraction, the
numerator of which shall be the total number of shares of Common Stock
outstanding multiplied by the Market Price (as defined below) per share of
Common Stock immediately prior to such payment date, less the fair market value
(as determined by the Corporation’s Board of Directors in good faith) of said
assets or evidences of indebtedness so distributed, or of such subscription
rights or warrants, and the denominator of which shall be the total number of
shares of Common Stock outstanding multiplied by such Market Price per share of
Common Stock immediately prior to such payment date.  “Market Price” as of a
particular date (the “Valuation Date”) shall mean the following: (p) if the
Common Stock is then listed on a national stock exchange, the Market Price shall
be the closing sale price of one share of Common Stock on such exchange on the
last trading day prior to the Valuation Date, provided that if such stock has
not traded in the prior ten (10) trading sessions, the Market Price shall be the
average closing price of one share of Common Stock in the most recent ten (10)
trading sessions during which the Common Stock has traded; (q) if the Common
Stock is then included in The Nasdaq Stock Market, Inc. (“Nasdaq”), the Market
Price shall be the closing sale price of one share of Common Stock on Nasdaq on
the last trading day prior to the Valuation Date or, if no such closing sale
price is available, the average of the high bid and the low ask price quoted on
Nasdaq as of the end of the last trading day prior to the Valuation Date,
provided that if such stock has not traded in the prior ten (10) trading
sessions, the Market Price shall be the average closing price of one share of
Common Stock in the most recent ten (10) trading sessions during which the
Common Stock has traded; (s) if the Common Stock is then included in the
Over-the-Counter Bulletin Board, the Market Price shall be the closing sale
price of one share of Common Stock on the Over-the-Counter Bulletin Board on the
last trading day prior to the Valuation Date or, if no such closing sale price
is available, the average of the high bid and the low ask price quoted on the
Over-the-Counter Bulletin Board as of the end of the last trading day prior to
the Valuation Date, provided that if such stock has not traded in the prior ten
(10) trading sessions, the Market Price shall be the average closing price of
one share of Common Stock in the most recent ten (10) trading sessions during
which the Common Stock has traded, (t) if the Common Stock is then included in
the “pink sheets,” the Market Price shall be the closing sale price of one share
of Common Stock on the “pink sheets” on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low ask price quoted on the “pink sheets” as of the end of
the last trading day prior to the Valuation Date, provided that if such stock
has not traded in the prior ten (10) trading sessions, the Market Price shall be
the average closing price of one share of Common Stock in the most recent ten
(10) trading sessions during which the Common Stock has

 

--------------------------------------------------------------------------------


 

traded.  The Board of Directors of the Corporation shall respond promptly, in
writing, to an inquiry by the Warrantholder prior to the exercise hereunder as
to the Market Price of a share of Common Stock as determined by the Board of
Directors of the Corporation.

 

(d)                                 For the term of this Warrant, in addition to
the provisions contained above, the Warrant Price shall be subject to adjustment
as provided below. An adjustment to the Warrant Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.

 

(e)                                  Except as provided in Section 8(f) hereof,
if and whenever the Corporation shall issue or sell, or is, in accordance with
any of Sections 8(e)(l) through (e)(5) hereof, deemed to have issued or sold,
any shares of Common Stock for a consideration per share less than the Warrant
Price in effect immediately prior to the time of such issue or sale, then and in
each such case (a “Trigger Issuance”), effective as of the close of business on
the effective date of the Trigger Issuance the then-existing Warrant Price shall
be reduced to the lowest price per share at which any share of Common Stock was
issued or sold or deemed to be issued or sold in such Trigger Issuance.

 

For purposes of this Section 8(e), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Corporation or deemed to be issued
pursuant to this Section 8(e), other than those excluded issuances set forth in
Section 8(f) hereof.

 

For purposes of this Section 8(e), the following subsections (e)(l) to (e)(5)
shall also be applicable (subject, in each such case, to the provisions of
Section 8(f) hereof and to each other subsection contained in this
Section 8(e)):

 

(e)(1)  Issuance of Convertible Securities; Issuance of Rights or Options.  In
case at any time after the date hereof the Corporation shall in any manner
grant, issue or sell any stock or security convertible into or exchangeable for
Common Stock (“Convertible Securities”) or any warrants or other rights to
subscribe for or to purchase, or any options for the purchase of, Common Stock
or any Convertible Securities (such warrants, rights or options being called
“Options”), whether or not the right to convert, exchange or exercise any such
Convertible Securities or such Options are immediately exercisable, and the
price per share for which Common Stock is issuable upon the conversion or
exchange of such Convertible Securities or upon the exercise of such Options
(determined by dividing (i) the sum of (x) the total amount, if any, received or
receivable by the Corporation as consideration for the issue or sale of such
Convertible Securities or the granting of such Options, plus (y) the aggregate
amount of additional consideration, if any, payable to the Corporation upon the
conversion or exchange of all such Convertible Securities or the exercise of all
such Options, plus (z), in the case of such Options to purchase Convertible
Securities, the aggregate amount of additional consideration, if any, payable
upon the conversion or exchange of such Convertible Securities, by (ii) the
maximum number of shares of Common

 

--------------------------------------------------------------------------------


 

Stock issuable upon the conversion or exchange of all such Convertible
Securities, or upon the exercise of such Options, or upon the conversion or
exchange of all such Convertible Securities issuable upon the exercise of such
Options) shall be less than the Warrant Price in effect immediately prior to the
time of the issue or sale of such Convertible Securities or the granting of such
Options, then the total number of shares of Common Stock issuable upon the
conversion or exchange of such Convertible Securities, or the exercise of such
Options, or upon the conversion or exchange of the maximum amount of such
Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued for such price per share as of the date of the
issuance or sale of such Convertible Securities or the granting of such Options
(including Options to purchase Convertible Securities) and thereafter shall be
deemed to be outstanding for purposes of adjusting the Warrant Price.  Except as
otherwise provided in Section 8(e)(2), no additional adjustment of the Warrant
Price shall be made upon the actual issue of such Common Stock upon conversion
or exchange of such Convertible Securities or upon exercise of such Options.

 

(e)(2) Change in Option Price or Conversion Rate.  Upon the happening of any of
the following events, namely, if the purchase price provided for in any Option
referred to in Section 8(e)(l) hereof, the additional consideration, if any,
payable upon the conversion or exchange of any Convertible Securities referred
to in Section 8(e)(l), or the rate at which Convertible Securities referred to
in Section 8(e)(l) are convertible into or exchangeable for Common Stock shall
change at any time (including, but not limited to, changes under or by reason of
provisions designed to protect against dilution), the Warrant Price in effect at
the time of such event shall forthwith be readjusted to the Warrant Price which
would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold, but only if as a result of such adjustment
the Warrant Price then in effect hereunder is thereby reduced.   On the
termination of any Option for which an adjustment was made pursuant to this
Section 8(e) or any right to convert or exchange Convertible Securities for
which an adjustment was made pursuant to this Section 8(e), the Warrant Price
then in effect hereunder shall forthwith be changed to the Warrant Price which
would have been in effect at the time of such termination had such Option or
Convertible Securities, to the extent outstanding immediately prior to such
termination, never been issued.

 

(e)(3) Consideration for Stock.  In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the gross amount received by the
Corporation therefor, before deduction therefrom of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Corporation in
connection therewith.  In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the

 

--------------------------------------------------------------------------------


 

Corporation shall be deemed to be the fair value of such consideration as
determined in good faith by the Board of Directors of the Corporation, before
deduction of any expenses incurred or any underwriting commissions or
concessions paid or allowed by the Corporation in connection therewith.  In case
any Options shall be issued in connection with the issue and sale of other
securities of the Corporation, together comprising one integral transaction in
which no specific consideration is allocated to such Options by the parties
thereto, such Options shall be deemed to have been issued for such consideration
as determined in good faith by the Board of Directors of the Corporation.

 

(e)(4) Record Date.  In case the Corporation shall take a record of the holders
of its Common Stock for the purpose of entitling them (i) to receive a dividend
or other distribution payable in Common Stock, Options or Convertible Securities
or (ii) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.  Notwithstanding the foregoing, no anti-dilution adjustment shall be
effected with respect to any transaction for which a record date is set by the
Corporation if the transaction is abandoned by the Corporation prior to the time
such transaction becomes effective.

 

(e)(5) Treasury Shares.  The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Corporation or any of its Subsidiaries (as defined in the Purchase Agreement
pursuant to which this Warrant was issued), and the disposition of any such
shares (other than the cancellation or retirement thereof) shall be considered
an issue or sale of Common Stock for the purpose of this subsection (e).

 

(f)                                    Anything herein to the contrary
notwithstanding, the Corporation shall not be required to make any adjustment to
the Warrant Price or the number of Warrant Shares subject to this Warrant in the
case of the following issuances of shares of Common Stock from and after the
date of this Warrant, for: (i) issuances upon the exercise of any Options or
Convertible Securities granted, issued and outstanding on the date hereof; (ii)
issuances upon the grant or exercise of any stock or options which may hereafter
be granted or exercised under any employee benefit plan, stock option plan or
restricted stock plan of the Corporation in existence on the date hereof, so
long as the issuance of such stock or options is approved by a majority of the
independent members of the Board or a majority of the members of a committee of
independent directors established for such purpose; (iii) issuances of
securities as consideration for a merger or consolidation with, or purchase of
assets from, a non-Affiliated third party or in connection with any strategic
partnership or joint venture with a non-Affiliated third party with which the
Corporation will enter into technology agreements (the primary purpose of any
such action is not to raise equity capital); (iv) shares of Common Stock
issuable upon conversion of Series A-1 Preferred Stock or as payment-in-kind
dividends on the Series A-1 Preferred Stock in

 

--------------------------------------------------------------------------------


 

accordance with the terms thereof; and (v) shares of Common Stock issued or
issuable as a result of any stock split, combination, dividend, distribution,
reclassification, exchange or substitution for which an equitable adjustment is
otherwise provided for in this Section 8.

 

(g)                                 In the event that, as a result of an
adjustment made pursuant to this Section 8, the holder of this Warrant shall
become entitled to receive any shares of capital stock of the Corporation other
than shares of Common Stock, the number of such other shares so receivable upon
exercise of this Warrant shall be subject thereafter to adjustment from time to
time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Warrant Shares contained in this Warrant.

 

Section 9.                                            Fractional Interest.  The
Corporation shall not be required to issue fractions of Warrant Shares upon the
exercise of this Warrant.  If any fractional share of Common Stock would, except
for the provisions of the first sentence of this Section 9, be deliverable upon
such exercise, the Corporation, in lieu of delivering such fractional share,
shall pay to the exercising holder of this Warrant an amount in cash equal to
the Market Price of such fractional share of Common Stock on the date of
exercise.

 

Section 10.                                      Extension of Expiration Date. 
If the Corporation fails to cause any Registration Statement covering
“Registrable Securities” (as that term is defined in the Registration Rights
Agreement) to be declared effective prior to the applicable dates set forth
therein, or if any of the events specified in Section 2(c)(ii) of the
Registration Rights Agreement occurs, and the “Blackout Period” (as that term is
defined in the Registration Rights Agreement) (whether alone, or in combination
with any other Blackout Period) continues for more than 30 days in any 12 month
period, or for more than a total of 90 days, then the Expiration Date of this
Warrant shall be extended one day for each day beyond the 30-day or 90-day
limits, as the case may be, that the Blackout Period continues.

 

Section 11.                                      Benefits.  Nothing in this
Warrant shall be construed to give any person, firm or corporation (other than
the Corporation and the Warrantholder) any legal or equitable right, remedy or
claim, it being agreed that this Warrant shall be for the sole and exclusive
benefit of the Corporation and the Warrantholder.

 

Section 12.                                      Notices to Warrantholder.  Upon
the happening of any event requiring an adjustment of the Warrant Price, the
Corporation shall promptly give written notice thereof to the Warrantholder at
the address appearing in the records of the Corporation, stating the adjusted
Warrant Price and the adjusted number of Warrant Shares resulting from such
event and setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.  Failure to give such notice to the
Warrantholder or any defect therein shall not affect the legality or validity of
the subject adjustment.

 

Section 13.                                      Identity of Transfer Agent. 
The Transfer Agent for the Common Stock is Mellon Investor Services LLC.  Upon
the appointment of any subsequent transfer agent for the Common Stock or other
shares of the Corporation’s capital stock issuable upon the exercise of

 

--------------------------------------------------------------------------------


 

the rights of purchase represented by the Warrant, the Corporation will mail to
the Warrantholder a statement setting forth the name and address of such
transfer agent.

 

Section 14.                                      Notices.  Unless otherwise
provided, any notice required or permitted under this Warrant shall be given in
writing and shall be deemed effectively given as hereinafter described (i) if
given by personal delivery, then such notice shall be deemed given upon such
delivery, (ii) if given by telex or facsimile, then such notice shall be deemed
given upon receipt of confirmation of complete transmittal, (iii) if given by
mail, then such notice shall be deemed given upon the earlier of (A) receipt of
such notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one day
after delivery to such carrier.  All notices shall be addressed as follows: if
to the Warrantholder, at its address as set forth in the Corporation’s books and
records and, if to the Corporation, at the address as follows, or at such other
address as the Warrantholder or the Corporation may designate by ten days’
advance written notice to the other:

 

If to the Corporation:

 

Aerogen, Inc.

2071 Stierlin Court

Mountain View, CA 94043

Attention:  Jane Shaw, Chairman/CEO

Fax:  650-864-7435 and 650-864-7433

 

With a copy to:

 

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA  94306

Attn:  Robert J. Brigham, Esq.

Fax:  650-849-7400

 

Section 15.                                      Registration Rights.  The
initial holder of this Warrant is entitled to the benefit of certain
registration rights with respect to the shares of Common Stock issuable upon the
exercise of this Warrant as provided in the Registration Rights Agreement, and
any subsequent holder hereof shall be entitled to such rights to the extent
provided in the Registration Rights Agreement.

 

Section 16.                                      Successors.  All the covenants
and provisions hereof by or for the benefit of the Warrantholder shall bind and
inure to the benefit of its respective successors and assigns hereunder.

 

--------------------------------------------------------------------------------


 

Section 17.                                      Governing Law.  This Warrant
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without reference to the choice of law provisions thereof. 
The Corporation and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Warrant and the transactions
contemplated hereby.  Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this Warrant. 
The Corporation and, by accepting this Warrant, the Warrantholder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  The Corporation
and, by accepting this Warrant, the Warrantholder, each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
THE COMPANY AND THE WARRANTHOLDER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO OR ARISING OUT OF THIS WARRANT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 18.                                      No Rights as Shareholder. 
Prior to the exercise of this Warrant, the Warrantholder shall not have or
exercise any rights as a shareholder of the Corporation by virtue of its
ownership of this Warrant.

 

Section 19.                                      Cashless Exercise.  In the
event (and only in the event) that (i) the Company sends a notice to the
Warrantholder pursuant to Section 3(c) above of its obligation to immediately
exercise the Warrant or (ii) at the time of exercise at least one (1) year after
the date hereof, there is no effective registration statement covering the
Warrant Shares filed under the Securities Act as a result of a breach of the
Company’s obligations under the Registration Right Agreement, the Warrantholder
may elect to receive, without the payment by the Warrantholder of the aggregate
Warrant Price in respect of the shares of Common Stock to be acquired upon
exercise hereof, shares of Common Stock equal to the value of this Warrant or
any portion hereof being exercised pursuant to this Section 19 by the surrender
of this Warrant (or such portion of this Warrant being so exercised) together
with the Net Issue Election Notice annexed hereto as Appendix B duly executed,
at the office of the Corporation.  Thereupon, and in no event later than three
Business Days after the Corporation’s receipt of the Net Issue Election Notice,
the Corporation shall issue to the Warrantholder certificate(s) for such number
of fully paid, validly issued and nonassessable shares of Common Stock as is
computed using the formula immediately below.  The certificates so delivered
shall be in such denominations as may be requested by the holder hereof and
shall be registered in the name of such holder or such other name as shall be
designated by such holder.  If this Warrant shall have been exercised only in
part, then, unless this Warrant has expired, the Corporation shall, at its
expense, at the time of delivery of such certificates, deliver to the holder a
new Warrant representing the number of shares with respect to which this Warrant
shall not then have been exercised.

 

X = Y (A - B)

A

 

--------------------------------------------------------------------------------


 

where

 

X =                             the number of shares of Common Stock to be
issued to the Warrantholder upon exercise of this Warrant pursuant to this
Section 19;

 

Y =                              the total number of shares of Common Stock
covered by this Warrant which the Warrantholder has surrendered at such time for
cashless exercise (including both shares to be issued to the Warrantholder and
shares to be canceled as payment therefor);

 

A =                            the Market Price of one share of Common Stock as
at the time the net issue election is made; and

 

B =                              the Warrant Price in effect under this Warrant
at the time the net issue election is made.

 

The Warrant Shares issued pursuant to this Section 19 shall be deemed to be
issued to the exercising holder or such holder’s designee, as the record owner
of such shares, as of the close of business on the date on which the Net Issue
Election Notice shall have been surrendered (or evidence of loss, theft or
destruction thereof and security or indemnity satisfactory to the Corporation)
to the Corporation.

 

Section 20.                                      Amendments.  This Warrant shall
not be amended without the prior written consent of the Corporation and the
Requisite Holders; provided, that (x) any such amendment or waiver must apply to
all Warrants; and (y) the number of Warrant Shares subject to this Warrant, the
Warrant Price and the Expiration Date may not be amended, and the right to
exercise this Warrant may not be altered or waived, without the prior written
consent of the Warrantholder.

 

Section 21.                                      Section Headings.  The
section headings in this Warrant are for the convenience of the Corporation and
the Warrantholder and in no way alter, modify, amend, limit or restrict the
provisions hereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed,
as of the        day of March, 2004.

 

 

AEROGEN, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX A
AEROGEN, INC.
WARRANT EXERCISE FORM

 

To: AEROGEN, INC.

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant,
                            shares of Common Stock (“Warrant Shares”) provided
for therein, and requests that certificates for the Warrant Shares be issued as
follows:

 

 

Name

 

Address

 

Federal Tax ID or Social Security No.

 

and delivered by

 

o            certified mail to the above address, or

o            electronically (provide DWAC Instructions:
                                        ),

or

o            other (specify:
                                                                                       ).

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

 

Dated:

 

,

 

 

 

 

 

 

 

Note:  The signature must correspond with the name of

 

 

the registered holder as written on the first page of the

 

Signature:

 

 

Warrant in every particular, without alteration or

 

 

 

enlargement or any change whatever, unless the

 

Name (please print)

Warrant has been assigned.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

Federal Identification or

 

 

--------------------------------------------------------------------------------


 

 

 

Social Security No.

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX B
AEROGEN, INC.
NET ISSUE ELECTION NOTICE

 

To: AEROGEN, INC.

 

Date:                                                  

 

The undersigned hereby elects under Section 19 of this Warrant to surrender the
right to purchase                          shares of Common Stock pursuant to
this Warrant and hereby requests the issuance of                           
shares of Common Stock.  The certificate(s) for the shares issuable upon such
net issue election shall be issued in the name of the undersigned or as
otherwise indicated below.

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Name for Registration

 

 

 

 

 

 

 

 

Mailing Address

 

 

 

 

--------------------------------------------------------------------------------